Exhibit China Organic Agriculture, Inc. to acquire Changbai Eco-Beverage, a Blueberry Product Producer and Distributor China Organic Agriculture, Inc. (OTCBB: CNOA.OB) (“China Organic Agriculture” or the “Company”),a company headquartered in the Liaoning province in China engaged in the trading and distribution of agricultural products, today announced that it has entered into an agreement to acquire 60% of the stock of Changbai Eco-Beverage Co., Ltd (“Changbai”) for RMB 70 million ($10.25 million).
